

113 HR 3294 IH: State-Run Federal Lands Act
U.S. House of Representatives
2013-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3294IN THE HOUSE OF REPRESENTATIVESOctober 15, 2013Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a streamlined process through which a State may claim authority over and responsibility for management of Federal lands located in the State without claiming ownership of the land, and for other purposes.1.Short titleThis Act may be cited as the State-Run Federal Lands Act.2.DefinitionsIn this Act:(1)Qualifying Federal landThe term qualifying Federal land means Federal land under the jurisdiction of—(A)the National Park Service, including national monuments and recreation areas;(B)the Bureau of Land Management;(C)the Forest Service; or(D)the United States Fish and Wildlife Service, including wildlife refuges and preserves.(2)Secretary concernedThe term Secretary concerned means—(A)in the case of land under the jurisdiction of the National Park Service or the United States Fish and Wildlife Service, the Secretary of the Interior; and(B)in the case of land under the jurisdiction of the Forest Service, the Secretary of Agriculture.3.Petition by states for management of certain qualifying Federal lands(a)Submission of petition by state To manage Federal landsBeginning 30 days after the date of the enactment of this Act, a State may submit to the Secretary concerned a petition to enter into a cooperative agreement with the Secretary concerned for purposes of managing certain qualifying Federal lands located in the State.(b)DeterminationThe Secretary concerned shall approve or deny a petition (including a corrected petition that is resubmitted) submitted under this section not later than 90 days after the date on which the Secretary concerned receives the petition.(c)Denial of petitionThe Secretary concerned shall approve a petition submitted under subsection (a) if the Secretary concerned determines that—(1)the State has demonstrated that it has sufficient funds to meet the cost-sharing requirement under subsection (f)(3) for the duration of the cooperative agreement;(2)the petition is complete;(3)the proposed cooperative agreement submitted with the petition contains all of the terms required under subsection (f); or(4)the petition is from a State that had a previous cooperative agreement terminated and the Secretary determines that the reasons for that termination warrant denial of the new (or corrected) petition.(d)Opportunity To amend petition(1)Notice of denialIf the Secretary concerned denies a petition under subsection (b), the Secretary concerned shall provide to the State that submitted such petition written notice of the denial. Such written notice shall include—(A)a clear and comprehensive statement of the reasons why the petition was denied; and(B)a clear and comprehensive description of any deficiencies in the petition or the related proposed cooperative agreement.(2)Resubmission of corrected petitionAfter receiving a notice from the Secretary under paragraph (1), a State may amend and resubmit the denied petition.(e)Petition and cooperative agreement deemed approvedIf the Secretary concerned does not approve or deny a petition submitted under subsection (a) or (d)(2) within the 90 days after receiving the petition, the petition and the proposed cooperative agreement submitted with the petition shall be deemed approved.(f)Petition contentsA petition submitted under subsection (a) shall include—(1)a letter signed by the Governor of the State submitting such petition addressed to the Secretary concerned that contains a description and a corresponding map of the qualifying Federal lands over which the State seeks to manage;(2)the proposed cooperative agreement that is the subject of the petition;(3)documentation that demonstrates the ability of the State to provide sufficient funds to administer such lands for the duration of the cooperative agreement; and(4)any other documentation that the Secretary concerned may require.(g)Cooperative Agreement contentsA cooperative agreement submitted under subsection (e)(2) shall contain—(1)a statement that the State shall manage certain qualifying Federal lands located in that State after the effective date of the transfer of management to the State for a specified term of years;(2)a cost-sharing requirement stating that the State shall provide a certain amount (equal to not less than 50 percent), in cash or in-kind, of the total amount required for the management of the qualifying Federal lands concerned;(3)the amount to be contributed by the State shall be determined by the Governor of the State and the Secretary concerned, only after the Secretary concerned submits to the State a categorical assessment of all costs, in the recent past and anticipated during the duration of the cooperative agreement, of managing the qualifying Federal lands concerned, including employee salary data;(4)in the event of a natural disaster, as categorized by the Federal Emergency Management Agency, the State shall assume authority over recovery initiatives (nullifying any existing established Federal response protocol) so that—(A)the cost of damages to any structure on the qualifying Federal lands concerned be shared by both State and Federal entities at a ratio in accordance to the cost-sharing agreement; and(B)the cost and administration of repair of damages resulting from natural disasters, not including structures referred to in subparagraph (A), shall be assumed by the State rather than the Federal Government;(5)all revenue accrued from fees, royalties, and other revenues related to the qualifying Federal lands concerned shall be distributed to the State and Federal entities in accordance to the percentages dictated by the cost-sharing agreement and shall be used so that the percentage of funds designated to the Federal entity shall be made available to the Secretary concerned for use at the sole discretion of the Secretary concerned;(6)the procedures to be followed for purposes of the transition from Federal to State management of the qualifying Federal lands concerned, including—(A)a guarantee that all Federal employees managing the qualifying Federal lands concerned may remain employed without infringement upon their existing conditions of employment;(B)a guarantee that the State may use its percentage of the amounts required for the management of the qualifying Federal lands concerned to hire additional staff whose terms of employment shall be decided by the petitioning State; and(C)authority over the qualifying Federal lands concerned shall be directed by the State that submitted the petition and a State-appointed manager, but the implementation of its directives may include the existing Federal superintendent concerned and performed in conjunction with State employees;(7)the transfer of any special use permits issued to the Secretary concerned with respect to the qualifying Federal lands concerned to the State;(8)a provision stating that lands currently open to mineral entry under the Act of May 10, 1872 (commonly referred to as the General Mining Act of 1872 (30 U.S.C. 22 et seq.)), shall remain open to mineral entry under State law unless subsequently changed by a State mineral closing order; and(9)if the qualifying Federal lands concerned cross State lines, all States involved shall submit a joint petition or the States must agree to divide the park by State lines to enable State authority in accordance to the cost-sharing agreement.(h)Applicability of state law on qualifying federal lands under cooperative agreementState environmental, wildlife, and land management laws shall supercede Federal environmental, wildlife, and land management laws on the qualifying Federal lands administered by a State under a cooperative agreement in place under this section to the extent that such laws are more restrictive than the corresponding Federal laws.(i)OwnershipNotwithstanding a State management of qualified Federal lands under a cooperative agreement entered into under this section, the United States shall retain all right, title, and interest in and to such lands.(j)Termination of cooperative agreementA cooperative agreement applicable under this section shall terminate, at the discretion of the Secretary concerned, under the following circumstances:(1)The State concerned defaults on a payment, thereby requiring Federal entities to assume responsibility for the financial liabilities.(2)The State concerned is in substantial breach of the cooperative agreement as determined by the Secretary concerned.(3)The cooperative agreement terminates under a term contained in that agreement.(k)Intentional termination of cooperative agreement(1)If the State no longer finds that the cooperative agreement is beneficial or in the best interest of the State, the State must submit a petition to the Secretary concerned exhibiting credible purpose and reason for such intent.(2)Not later than 90 days after receiving a petition under paragraph (1), the Secretary concerned shall determine whether to approve or deny the petition.